Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 5, 9-11, 17, 21, and 23 are cancelled.
Claims 1-4, 6-8, 12-16, 18-20, 22, and 24 are allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-4, 6-8, 12-16, 18-20, 22, and 24 are allowable over the prior art of record.
The examiner has found that the prior art of record does not teach, suggest, or render obvious, inter alia, the specific combination of a system, a computer-implemented method, or a non-transitory computer-readable medium storing instructions that, when executed by a computer system, cause the computer system to perform operations comprising: receiving, from a first client computing device of a first user engaged in a group conversation with a respective client computing device of one or more other respective users, an electronic communication containing a request to launch a software application into the group conversation; in response to the request to launch the software application, creating a software application session for the software application and associating the software application session with each respective client computing device of each respective user in the group conversation; transmitting a respective electronic communication containing information regarding the software application session to each respective client computing device of each respective user in the group conversation; causing display of an icon representing the software application within a docking window on a respective display screen of each respective client computing device of the one or more other respective users; determining that the first user is engaged in the software application session; causing, in response to the determining, 

These reasons, in conjunction with the other limitations of the independent claims, put this case in condition for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia Baturay whose telephone number is (571) 272-3981. The examiner can normally be reached at 7am – 4pm, Mondays – Thursdays, Eastern Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on (571) 272-7493. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/Alicia Baturay/
Primary Examiner, Art Unit 2441

February 8, 2021